Citation Nr: 1454270	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  06-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sensorineural hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972, from January 1986 to June 1986, and from February 1991 to March 1991.  The Veteran had additional periods of reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the RO denied a claim of entitlement to service connection for bilateral hearing loss.  In April 2010, the Veteran testified at a hearing before the undersigned.  In July 2010 and August 2012, the Board remanded the case for additional development.

By means of a rating decision dated January 2013, the RO granted service connection for sensorineural hearing loss in the right ear.  That decision terminated the appeal to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In a decision in May 2013, the Board denied the claim for service connection for sensorineural hearing loss in the left ear.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014 in a Memorandum Decision, the Court vacated and remanded the Board's decision for further development and readjudication consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court determined that the Board erred in relying on an inadequate August 2010 VA examination report and September 2012 addendum report because the examiner did not fully consider the Veteran's prior medical history.  Therefore, the Board finds that a remand to obtain another medical opinion is necessary to comply with the Court's decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(b) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associated with the claims file any outstanding VA treatment records.

2.  Arrange for the Veteran to be provided with an audiological examination.  The claim file and a copy of this remand should be forwarded to the examiner.  The claims file should be reviewed in its entirety prior to rendering an opinion and that fact should be indicated in the opinion.  All necessary testing should be conducted. Based on an examination of the claimant as well as a review of the claims folder the examiner should answer the following questions: 

a)  Do the results of the March 1991 and July 1991 audiological evaluations document aggravation of the Veteran's left ear hearing loss during his third period of active duty when compared to the October 1989 audiological evaluation? 

b)  Notwithstanding the answer to question (a), is it at least as likely as not that the Veteran's current left ear hearing loss is etiologically related to noise exposure during any of his periods of military service, to including all of his military service prior to his third period of active duty?

Note 1:  In providing answers to the above questions, the examiner should take into account, among other things, the following history: 

i.  The Veteran served on active duty from December 1970 to September 1972, with an occupational specialty (MOS) as military policeman; from January 1986 to June 1986, with MOS as subsistence supply specialist; and from February 1991 to March 1991, with MOS as a material storage handling specialist.  

ii.  During service, he experienced noise exposure, most notably during his visits to the firing range where he alleges he was required to wear sound-amplifying headgear.  

iii.  During an October 1989 Army Reserve examination, he demonstrated hearing loss for the first time.  

iv.  In March 1991, he indicated that he had hearing loss and demonstrated this disability during his separation examination from his third period of active duty service.  The results of this test when compared to the October 1989 hearing test indicated a downward puretone threshold shift at frequencies of 1000, 2000, 3000, and 4000 Hz.  

v.  In July 1991, an Army Reserve screening examination showed hearing loss in the left ear.  Compared to the October 1989 test, the July 1991 examination evidenced downward puretone threshold shift at 2000, 3000, and 4000 Hz.

vi.  At his hearing in April 2010, the Veteran recalled first experiencing hearing difficulty during his first period of service on the firing range.  He heard bells after weapons training and was informed that his symptoms would resolve after a few days.  He also described exposure to constant loud noises during basic training and his reserve service due to weapons firing and explosions.  His hearing loss had progressed after this service, and first sought formal treatment in approximately 1999.  

vi.  His private examiner had attributed to noise exposure, and explained that he had incurred damage to his eardrums would not self-repair.  

vii.  He had civilian occupation as a small engine mechanic and had been awarded workers compensation due to his hearing loss disability. 

viii.  For his reserve service, he had an MOS as a supply specialist.

Note 2:  In providing answers to the above questions, the examiner should accept as fact that the Veteran's left ear hearing loss preexisted his third period of active duty service. 

Note 3:  In providing answers to the above questions, the examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

Note 4:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Note 5:  If the examiner feels that either of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

